Dear Mr. Ransome:
Your request for an Attorney General's Opinion as to who owns the facilities in which the Nineteenth Judicial District Court and Clerk of Court are currently housed has been assigned to me for research and reply. You indicated that you need this opinion for accounting purposes.
Under a written agreement, 1 the Louisiana Public Facilities Authority ("LPFA") issued $100,000,000 in revenue bonds, the proceeds of which were used, in part, by the Nineteenth Judicial District Court Commission ("Commission") to plan, design, construct, furnish, and equip the facilities in question. The agreement further provided that the facilities were to be constructed upon land that is owned by the City/Parish of East Baton Rouge, leased to the Commission, and subleased by the Commission to the LPFA. Further, the facilities are to be owned by the LPFA.2
Thus, it is the opinion of this office that the facilities in which the Nineteenth Judicial District Court and Clerk of Court are currently housed are owned by the LPFA.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us. *Page 2 
Yours very truly,
JAMES D. "BUDDY" CALDWELL
Attorney General
By: __________________________
BENJAMIN A. HUXEN II
Assistant Attorney General
JDC/BAH II
1 Financing and Lease Agreement with Option to Purchase by and between the LPFA and the Commission, dated as of June 1, 2007.
2 Under the agreement, the LPFA granted the Commission the option to purchase the facilities once all amounts owed under the bond indenture are paid. The Commission assigned the option to the City/Parish of East Baton Rouge.